1. O GOVERNO DA REPÚBLICA DEMOCRÁTICA
DE SÃO TOMÉ E PRÍNCIPE

2. PGS EXPLORATION (UK) LIMITED

ACORDO DE SERVIÇOS SÍSMICOS

12 de Fevereiro de 2001

Página 1 de 34 Va.
ÍNDICE

Acordo de Serviços sísmicos NO. E-AF-R$0101

Narrativas:
PARTE 1 - GERAL. 5
1 Definições e Interpretação
2 Condições: 10
PARTE 2 - SERVIÇOS SÍSMICOS E CONCURSOS DE LICENÇAS.
3 Concessão de direitos: u
3.5 Arquivos Nacionais e Armazenamento de Dados: 12
4 Direitos e obrigações de PGS: 12
4.1 Descarga de Dados 2D 12
4.2 Dimensão e momento da sondagem 3D: 13
4.3 Parâmetros técnicos e especificações de qualidade: 13
4.4 Posição da embarcação marinha: 13
4.5 Cópia dos Dados Sísmicos DRSTP processados: 13
4.6 Licenciamento de Dados DRSTP: 13
5 Título e propriedade legal dos Dados DRSTP: 13
6 Outras obrigações do Governo 14
7 | Promoção de Concursos de Licenças 15
8 Aconselhamento legislativo: 15
9 Aquisição de formação técnica para serviços sísmicos: 15
10 Divisão de retorno e pagamento:. 17
PARTE 3 — MISCELÂNEA: 18
11 Declarações gerais e garantias: 18
12 Transferência: 19
13 Contra-partes: 21
14 Termoe Terminação: 21
15 Consequências de Terminação: 2
16 Confidencialidade: 2
17 Não-Competição: 23
18 Publicidade: 23
19 Juros: 24
20 Impostos: 24
21 Indemnização e isenção: 24
22 Subcontratação: 25
23 Força Maior: 26
24 Aviso: 26
25 Direitos acumulativos e renúncia: 27
26 Ilegalidade e “severability”: 28
27 Acordo total, emendas: 28

Página 2 de 34
T——d

28 Leis applicável, disputas:
29 Renúncia de imunidade soberania:
30 Relação entre as partes:
31 Terceiras Partes:
Anexo 1

Página 3 de 34

28
29
29
29
31

DO EE

Este Acordo de Serviços Sísmicos NO. E-AF-RS0101 (o “Acordo”) é feito no dia de hoje, 12
de Fevereiro de 2001 (“Data de Início”) entre:

O GOVERNO DA REPÚBLICA DEMOCRÁTICA DE SÃO TOMÉ E PRÍNCIPE,
representado pelo Ministro das Infrastruturas, Recursos Naturais e Ambiente, H. E. Luis
Alberto C. Prazeres (o “Governo”), por um lado

PGS EXPLORATION (UK) LIMITED uma empresa incorporada na Inglaterra (Regd
No. 2904391) cuja sede se situa em PGS Court, Halfway Green, Walton on Thames, Surrey
KTI12 IRS (“PGS” cuja expressão incluirá os seus sucessores e nomeações autorizadas), por
outro lado.

Narrativas:

(A) O Governo está, particularmente interessado no desenvolvimento da exploração
petrolífera nas águas territoriais da República Democrática de São Tomé e Príncipe
(“DRSTP”) e na promoção de todas as operações relativas à sua busca, estudo e
produção; em particular, o Governo deseja facilitar a exploração através da aplicação
de 3D e outras técnicas sísmicas.

(B) PGS é uma companhia de services petrolíferos que oferece, directamente ou por
intermedio das suas Filiais, uma variada gama de serviços de aquisição sísmica
marinha, processamento € interpretação, planeamento de pesquisa, caracterização de
reservatórios, terminação e marketing de pesquisas sismícas multi-cliente, arquivo e
gestão de dados sísmicos, serviços de produção e gestão de instalações;

(C) PGS tem conhecimento que o Governo está actualmente a negociar com a Mobil
Exploração and Producing Services Inc. (“Mobil”) a concessão da exploração de
hidrocarbonetos e direitos de produção sobre uma área que fica entre as águas
territoriais de DRSTP (as “Negociações com Terceiros”). PGS pretende que as
Negociações com Terceiros sejam concluidas de modo que a restante Área Aberta,
na opinião da PGS, seja suficiente para desempenhar economicamente os Serviços
Sísmícos e exercer as Opções ( este termo é definido no Acordo de Opção de
Exploração e Produção).

(D) PGS tem conhecimento que o Governo está actualmente a negociar com o Governo
da República Federal da Nigéria (o “Governo Nigeriano”) tendo em vista estabelecer
uma Zona de Desenvolvimento Conjunto em relação a uma disputa relacionada com a
fronteira das águas territorais de DRSTP (a “Disputa de Fronteiras”).

(E) O Governo propõe que a administração de todas as operações na Zona de
Desenvolvimento Conjunto, seja confiada a uma autoridade conjunta, estabelecida
(ou formada) pelo Governo e pelo Governo Nigeriano. PGS tem conhecimento que o
Governo pode nomear a autoridade conjunta para representar o Governo, no que
respeita a todos os assuntos emergentes deste Acordo desde que tais assuntos estejam
relacionados com a Área B.

(F) PGS tem conhecimento que o Governo Nigeriano deu a conhecer ao Governo que
existe um acordo entre o Governo Nigeriano e a PGS no que respeita a um
determinado direito exclusivo de aquisição, processamento e interpretação de dados
em 3D, numa área que fica entre a Zona de Desenvolvimento Conjunto (a “Área A”
cujas coordenadas são pormenorizadas no Anexo 1) e ao direito exclusivo de
comercializar os dados obtidos como resultantes do mesmo (o “ Contrato da Área
A”.

(G) A PGS tem conhecimento que, no decurso das negociações referidas nas
Considerações (D) acima, o Govemo e o Governo Nigeriano acordaram que o
Contrato da Área A será mantido em plena vigência e efeito e que, o Governo será
livre para negociar qualquer acordo no que respeita a Serviços Sísmicos ou qualquer
deles nas partes restantes da Zona de Desenvolvimento Conjunto (a “Área B” como
delineado pelas coordenadas estipuladas no Anexo 1).

o

(B) As partes pretendem celebrar num contrato vinculado legalmente (sujeito à condição
precedente referida na sub-cláusula 2.1 abaixo) relacionadas com a prestação de
serviços sísmicos, a comercialização e promoção de Dados, a assistência à formação
e, em consideração adicional, a opção de exploração e produção.

POR ESTA RAZÃO, em consideração das garantias e acordos mútuos aqui contidos, e
outras considerações reais e validas, as partes que participam no presente Acordo acordam o
seguinte:

PARTE 1 - GERAL
1 Definições e Interpretação

11 Neste Acordo, as palavras e expressões estipuladas nesta Cláusula terão, a menos que
o contexto o requeira de outra forma, o significado estipulado abaixo:

“Filial” significará qualquer indivíduo, companhia,
sociedade, fundação ou outra entidade que (i)
a PGS possui, (ii) possui a PGS, ou (iii) seja
de propriedade comum da PGS. Para o fim
desta definição “propriedade” significará, a
respeito de qualquer empresa, que possua
acções de capital emitidas ou outras garantias
dessa empresa e “possui” será interpretado
conforme as circunstâncias;

O

sobre a posição do poço, nome e categoria,
“log data”, 'core data”, dados geo-químicos,
dados de lodo, arquivos de informação,
trajecto do poço, velocidade T/D, dados de
pressão e relatórios de produção

“Área A” a parte da Zona de Desenvolvimento Conjunto
delineada em azul no mapa e identificada
pelas coordenadas estipuladas no Anexo I no
que respeita a PGS ter adquirido exclusividade
para a aquisição, processamento, interpretação
de dados sísmicos e direitos de licenciamento
pelo Governo Nigeriano de acordo com o
Contrato da Área A;

“Área B” a parte da Zona de Desenvolvimento Conjunto
excluindo a Área A;

“Bloco” uma área dentro do Território designada pelo
Governo ou outra autoridade, entidade ou
representante do Governo para distribuição a
empresas de exploração de petróleo e gás com
intenção de conceder direitos de exploração e
produção de hidrocarbonetos;

“Grupo Bona Fide ” um grupo de duas ou mais empresas ou outras
entidades que sejam partes de um contrato
para explorarem conjuntamente,
concessionarem ou desenvolverem uma área
ou áreas de interesse de exploração de
hidrocarbonetos;

"Bona Fide Member" uma empresa ou entidade que seja parte de um
Grupo Bona Fide;

“Data de Início” a data em que forem satisfeitas as condições
da Sub-Cláusula 2.1; —

“Dados Culturais” informação relativa a blocos de licença,
quadrantes, linha da costa, fronteiras
nacionais, prospectos, localização da
plataforma, ductos e profundidade da água
relativa ao Território ou qualquer parte deste;

“Dados” informações geofísicas e/ou geológicas, dados
e /ou relatórios, não obstante a forma ou o
meio em que ou sobre o qual forem exibidas,
copiadas ou gravadas incluindo, e para evitar
todas as dúvidas, dados sobre areas potenciais
tais como, gravidade e magnetismo);

“Dados existentes” Dados relacionados com o Território e
possuídos ou disponíveis pelo Governo,
independentemente da forma ou meio em que
são exibidos, copiados ou registados;

“Divulgar” e “Divulgação” (1) exibir ou mostrar os Dados, durante um
“Dados DRSTP”

“Acordo de Opção de
Exploração e Produção”

“Área Exclusiva”

“Culpa Grave”

t
“Terceira Parte
Interessada”

“Zona de Desenvolvimento
Conjunto”

“[ IBOR”

período curto de tempo, a Terceiros, em
ambientes onde tal parte não possa tirar cópias
de ou de outra forma adquirir ou reter
conhecimentos dos Dados ou de parte dos
Dados e/ou outra informação, relatórios ou
produtos de trabalho derivados dos mesmos
comparáveis a ter uma cópia dos Dados ou de
tal informação, relatórios ou produtos de
trabalho, (ii) de qualquer outra froma revelar,
desvendar ou dar a conhecer ou por a
disponível de Terceiros a informação em
questão;

quaisquer Dados obtidos no desempenho dos
Serviços Sísmicos;

acordo NO. E-AF-RS0101-E&P executado
entre o Governo e PGS na Data Efectiva deste
Acordo para a assistência técnica e a
exploração e produção de hidrocarbonetos;

o Território e qualquer outra área, que de
tempos a tempos possa ser acordado entre as
partes por escrito, mas excluindo a Área A,
desde que, após a conclusão das Negociações
com Terceiros qualquer parte ou partes da
mesma tenham sido atribuídas à Mobil sob
PSC em conformidade com as Negociações
com Terceiros, tal parte ou partes serão
excluídas da Área Exclusiva excepto se a
Mobil transferir posteriormente para o
Governo os seus direitos de exploração e
produção no que respeita a tal parte ou partes,
esta fara parte da Área Exclusiva; para evitar
dúvidas, a Área Exclusiva irá incluir a Área B;

indicará tal falta de cuidado ou omissão que
constitui uma indiferença total e
desconsideração pelas consequências
danificadoras, previsíveis e evitáveis;

significará um Terceiro que esteja ou vier a
entrar em negociações num esforço de
concluir um ACP, um “farm-out”, um acordo
de operação, um negócio de troca de área, um
acordo de oferta conjunta e ou todas as
transacções comerciais semelhantes usuais na
indústria petrolífera a fim de explorar e/ou
desenvolver uma determinada área dentro da
Área Exclusiva;

a parte do Território delineado em vermelho
no mapa descrito no Anexol;

em relação a um período particular:-

(a) a taxa interbancaria fixa por Londres,

Dácina 7 da 24

—

para depósitos de 3 (três) meses em US$
(dólares Americanos), publicada no Financial
Times ou, ou se o Financial Times não for
publicado na data relevante, no Wall Street
Journal na data de início deste período:

ou

(b) se esta taxa interbancaria não for
publicada a média aritmética (arredondada
para três casas decimais com o ponto médio
arredondado para cima) das cotações
oferecidas para depósitos de três meses em
US$ que aparecer na relevante página do
Reuter Monitor Money Rates Service
(Monitor Reuter de Serviços Financeiros)
cerca das 11H00, horas de Londres, no início
deste período;

“Área Licenciada” significará todas as áreas dentro do Território
sobre a qual uma ou mais companhias ou
outras entidades celebraram um acordo
contractual com o Govemo ou com as
entidades apropriadas e/ou autoridades
representantes do Governo, para explorar,
“lease” ou desenvolver parte ou toda esta área
ou adquirir qualquer interesse respeitante aos
direitos de exploração e produção de
hidrocarbonetos;

“Concursos de todas as propostas competitivas ou concursos

Licenciamento” de ofertas respeitantes à Área Aberta ou à
Área Cedida iniciada ou a ser iniciada a fim
de conceder direitos de exploração e/ou
produção de hidrocarbonetos das mesmas a
Terceiros Interessados em perspectiva;

“Área Aberta” significará todas as áreas dentro do Território
em relação as quais todos os direitos de
exploração e produção de hidrocarbonetos são
e serão ou permanecerão por enquanto
exclusivamente em/no poder do Governo por
intermédio das entidades e/ou autoridades
apropriadas;

“Operador” significará a companhia/empresa ou a entidade
a quem, por virtude de um PSC e sujeito às
condições aqui contidas, foi-lhe concedido
direitos respeitantes a actividades de
exploração e produção de hidrocarbonetos
sobre uma área específica da Area Licenciada;

“PSC” um Acordo de Comparticipação de Produção
(“Production Sharing Contract”) ou qualquer
outro acordo relativo à concessão a qualquer
pessoa ou companhia do direito de explorar
e/ou pesquisar o potencial de hidrocarbonetos
de qualquer parte do Território;

Página 8 de 34
o

1.2

1,3

1.4

1.5

“Área Cedida” significará qualquer área dentro do Território
da qual todos os direitos de exploração e
produção de hidrocarbonetos foram entregues
pelo Operador ao Governo representado pelas
entidades e/ou autoridades apropriadas;

“Serviços Sísmicos” a aquisição, processamento e, se PGS
considerar adequado, interpretação de Dados
(incluindo outros Dados Existentes) no que
respeita a toda ou parte da Área Exclusiva
(incluindo ou não a Área Licenciada) e o
direito de comercializar, promover,
proporcionar, dar acesso a, concessionar,
Divulgar e/ou licenciar os Dados obtidos em
resultado de tal aquisição, processamento e/ou
interpretação;

“Território” significará as alegadas águas territoriais de
DRSTP como delineado em verde no mapa
estipulado no Anexo 1, que irá incluir a Área
Aberta, Área Licenciada e Área Cedida;

“Terceira Parte/Terceiros” todas as pessoas, firmas ou
companhias/empresas que não façam parte ou
sejam Filiais de uma das partes deste Acordo;

“Transferência” significará a venda, cessão, transferência,
troca, hipoteca, sobrecarga, ou outra
disposição de Dados ou a concessão de acesso
ou direito ao uso de Dados de maior alcance
ou duração que uma Divulgação;

“Falta Grave Voluntária” indicará uma conduta injustificada ou
negligente por constituir uma desconsideração
total pelas consequências danificadores,
previsíveis e evitáveis.

Os títulos deste Acordo (e todas as notas descritivas entre parêntesis após as
referências aos estatutos ou outros documentos), a capa e o índice são apenas para
conveniência e não devem ser usados como auxiliares na interpretação deste Acordo.

As referências neste Acordo a Cláusulas, Sub-Cláusulas, Narrativas, Anexos ou
Parágrafo são, excepto se o contexto exigir, as cláusulas, sub-cláusulas e narrativas ou
anexos ou parágrafos dos anexos deste Acordo.

Os Anexos (e as Partes, se aplicável) fazem parte deste Acordo e têm a mesma força
e efeito como se fossem expressamente indicadas por extenso na parte principal deste

Acordo.

Todas as referências neste Acordo a “parte” ou às “partes” são as partes deste Acordo
e aos seus respectivos sucessores e cessionários.

Página 9 de 34

1.6

1.7

1.8

1.9

LIO

1.11

21

2.2

Todos os documentos expressos a estar “na forma acordada” significa na forma
acordada pelas partes e assinados por estas para fins de identificação ou em nome das
partes.

Referência a “uma companhia” incluirá todas as companhias/empresas, corporações
ou outras empresas constituindo uma entidade legal, quer sejam de responsabilidde
limitada ou ilimitada quer seja onde e com for constituídas, incorporadas ou
estabelecidas.

Referência a “uma pessoa” incluirá qualquer indíviduo, firma, companhia, orgão,
corporação, governo, estado, autoridade regional ou local, agência do estado,
empreendimento conjunto, fundação, organização de beneficiência, sociedade,
fundos, associação ou sociedade (tenham ou não uma entidade jurídica separada e
estejam ou não incorporadas).

Ao interpretar este Acordo, não será aplicada a regra ejusdem generis e a
interpretação das palavras genéricas não será restricta por serem precedidas ou
seguidas por palavras indicando uma classe particular de actos, assuntos, coisas ou
exemplos e as palavras “incluindo” e “em particular” serão interpretadas apenas como
ilustração ou ênfase e não serão interpretadas como, nem tomarão efeito como,
limitando a generalidade das palavras antecedentes.

Referências a qualquer termo legal Inglês para qualquer acção, solução, método de
processo judicial, documento, estado, funcionário do tribunal ou qualquer concepto
ou coisa serão, a respeito de qualquer jurisdição além da Inglaterra, consideradas
incluir as que mais se aproximarem nessa jurisdição ao termo legal Inglês.

Excepto se especificado o contrário as palavras e expressões definidas no Acordo de
Opção de Exploração e Produção terão o mesmo significado quando usadas neste
Acordo.

Condições:

Este Acordo (além desta Cláusula 2 e Cláusula 3 e 16) está sujeito ao cumprimento do
seguinte:

(a) q O Acordo de Opção de Exploração e Produção é executado entre as partes.

Se a condição indicada na Sub-Cláusula 2.1 não for cumprida dentro de 30 (trinta)
dias a contar da data aqui indicada este Acordo (excepto a Cláusula 16) caducará
automaticamente e todas as responsabilidades e obrigações das partes respeitantes a
este cessará e determinará e nenhuma das partes poderá apresentar ou instituir uma
acção contra a outra excepto em conformidade com a Cláusula 16.

Página 10 de 34

x
—

PARTE 2 - SERVIÇOS SÍSMICOS E CONCURSOS DE LICENÇAS

3 Concessão de direitos:

3.1 Excepto como expressamente estipulado na Cláusula 3.3, o Governo por este meio
concede á PGS, durante um período de 10 (dez) anos a partir da Data de Início,
direitos únicos e exclusivos para desempenhar os Serviços Sísmicos.

3.2 Para evitar dúvidas, excepto como expressamente estipulado na Sub-Claúsula 3.3, o
Governo compromete-se por este meio e acorda que não deverá e procurará que
qualquer e todas as autoridades, entidades ou representantes do Governo não deverão,
durante o periodo deste Acordo (incluindo, para evitar dúvidas, durante o período da
data deste até à satisfação e/ou renúncia de cada uma das condições estipuladas na
Cláusula 2.D:-

(a) entrar em qualquer acordo com qualquer Terceira Parte com o propósito de,
ou em relação ao desempenho de serviços similares, em substituição, ou
competitição com os Serviços Sísmicos ou qualquer parte destes ou no que
respeita a Área Exclusiva ou qualquer parte desta;

(b) permitir que qualquer Terceira Parte efectue quaisquer serviços semelhantes
ou competitivos com os Serviços Sísmicos ou qualquer parte destes no que
respeita a Área Exclusiva ou qualquer parte da mesma; ou

(c) nomear qualquer Terceira Parte, ou conceder a qualquer Terceira Parte o
direito de promover a comercialização, proporcionar e dar acesso a, Divulgar,
concessionar e/ou licenciar os Dados DRSTP ou parte dos mesmos; ou

(d) entrar em comercialização própria, promoção, dar acesso a, Divulgar,
conceder e/ou licenciar os Dados DRSTP ou qualquer parte destes excepto
como expressamente permitido sob as Cláusulas 5 e 16.

3.3 Sem prejuízo da Cláusula 6.5 o Governo terá o direito de permitir que o Operador, no
que respeita a qualquer Área Licenciada, efectue ou mande efectuar sondagens
sismícas, com o objectivo de adquirir Dados 3D, no que respeita a Área Licenciada
desde que tal Operador tenha acordado com o Governo que quaisquer Dados 3D
emergentes da efectuação de tal sondagem serão mantidos estritamente confidenciais
pelo Qperador, de acordo com os termos do PSC e que tais Dados serão devolvidos
ao Governo na sua totalidade na abdicação ou devolução de qualquer Área
Licenciada.

3.4 O Governo aceita por este meio a validade do Contrato da Área A e consente que a
PGS efectue serviços semelhantes aos Serviços Sísmicos na Área A em conformidade
com o Contrato da Área A. O Governo não terá o direito de instituir acção legal
contra a PGS para, e a PGS não será responsável por, qualquer e todas as acções
legais, processos, responsabilidades, perdas, danos, custos e despesas algumas,
sofridas ou incorridas pelo Governo ou por qualquer pessoa que não seja parte deste
Acordo emergente ou relacionado com o desempenho do Contrato da Área A.

Página 11 de 34
rd

3.5.1

3.5.2

3.5.3

3.54

41

Arquivos Nacionais e Armazenamento de Dados:

Sujeito às provisões da Sub-Cláusula 3.5.2 abaixo, o Governo compromete-se e
acorda que a PGS tem durante o period deste Acordo o direito exclusivo de arquivar
na sua base de dados na Noruega e/ou na Grã-Bretanha, os dados obtidos dos estudos
de exploração e produção relacionados com o património de hidrocarbonetos na Área
Exclusiva (“Arquivo”) todos e quaisquer Dados (incluindo, sem limitação Dados 2D
e Dados 3D) relacionados com a Área Exclusiva (incluindo sem limitação qualquer
Dado Existente), todos e quaisquer Dados Culturais e todo e qualquer Dado Adicional
relacionado com a Area Exclusiva. O Governo requererá ou procurará, atravez de
decreto lei ou mandatos ou qualquer outro meio legal, que qualquer pessoa, firma ou
empresa a quem tenha sido concedido direitos no que respeita à exploração e/ou
produção de hidrocarbonetos, relationados com qualquer parte da Área Exclusiva, se
subscreve ou tornar-se-á membro do Arquivo e dará prontamente à PGS um exemplar
de todos e quaisquer Dados e Dados Adicionais relativos a Area Exclusiva na sua
posse, poder ou controle de tempos a tempos para inclusão no Arquivo. O Govemo
dará prontamente à PGS um exemplar de todos e quaisquer Dados Culturais em sua
posse, poder ou controle, de tempos a tempos.

O Governo e a PGS faram todos os esforços para entrar num outro acordo em
termos a serem acordados relacionados com a arquivação e a administração dos dados
do Arquivo e os custos ou taxas imputáveis pela PGS a respeito da arquivação e
administração (o “Acordo do Arquivo Nacional”).

O Govemo fará todos os esforços para que o Governo Nigeriano autorise o
armazenamento de quaisquer Dados, Dados Culturais, ou Dados Adicionais
relacionados com a Área A e Área B no Arquivo, e a sua administração pela PGS sob
um acordo feito em conformidade com a Sub-cláusula 3.5.1. Na eventualidade do
Governo Nigeriano não consentir o armazenamento de todos os Dados relacionados
com a área B e as provisões da Sub-Cláusula 3.5.4 abaixo, então as provisões da Sub-
Cláusula 3.5.1 não se aplicam a Dados relacionados com a Área B.

Sem prejudicar algo contrário aqui mencionado, o Governo compromete-se e acorda
que a PGS, durante o periodo deste Acordo, tem o direito exclusivo de armazenar nas
suas instalações da Noruega e/ou Grã-Bretanha qualquer e todos os Dados DRSTP
adquiridos pela PGS em conformidade com este Acordo.

Direitos e obrigações de PGS:

Descarga de Dados 2D

A menos que o Governo ponha Dados Existentes relacionados com a Área Exclusiva
á disposição da PGS, a PGS concorda em fazer ou fará sondagens para obter Dados
2D suficientes relacionados com a Área Exclusiva com o objectivo de posicionarem
os Dados 3D para serem adquiridos pela PGS de acordo com este Acordo.

Página 12 de 34

4.2

43

44

4.5

4.6

— feel

Dimensão e momento da sondagem 3D:

PGS definirá a dimensão de qualquer sondagem 3D a ser efectuada no que respeita a
qualquer parte da Área Exclusiva e a data de aquisição e processamento dos Dados
3D a serem adquiridos no que respeita à Área Exclusiva com base nos interesses da
indústria petrolífera e em consulta com o Governo. PGS concorda que, dependendo
sempre da data de execução ou renúncia das condições estipulados na Cláusula 2.1 e a
disponibilidade dos navios adequados, fará todos os esforços para iniciar os Serviços
Sísmicos dentro do período de 12 meses começando na Data de Início.

Parâmetros técnicos e especificações de qualidade:

Como parte dos Serviços Sísmicos, e antes de efectuar qualquer sondagem PGS
definirá os parâmetros técnicos e as especificações de qualidade relacionadas com a
aquisição e processamento de Dados DRSTP de acordo com práticas aceites pela
indústria petrolifera.

Posição da embarcação marinha:

Durante a aquisição dos Dados DRSTP, a PGS manterá o Governo razoavelmente
informado sobre a localização planeada e local actual da embarcação marinha usada
para efectuar os Serviços Sísmicos e informará o Governo diáriamente sobre o
progresso das sondagens.

Cópia dos Dados Sísmicos DRSTP processados:

Se requerido pelo Governo, a PGS entregará ao Governo uma cópia gratis dos Dados
DRSTP processados, apenas para uso interno, no terms estipulados nas Cláusulas 5 e
16 abaixo.

Licenciamento de Dados DRSTP:

,
A PGS terá o direito, a seu critério exclusivo, de definir os termos e condições que se
aplicarão a cada direito de acesso, concessão ou licença dos Dados DRSTP
concedidos de acordo com os direitos concedidos á PGS neste Acordo.

Título e propriedade legal dos Dados DRSTP:

PGS através deste, acorda que o direito e a posse legal dos Dados DRSTP e os Dados
Existentes serão propriedade do Governo, sempre sujeitos aos direitos concedidos sob
a Cláusula 3, excepto no que respeita a qualquer Dado DRSTP relativo à Zona de
Desenvolvimento Conjunto, cujo direito e posse legal será propriedade conjunda do
Governo e o Governo Nigeriano. O Governo garante, representa e compromete-se que
durante o termo deste Acordo, não divulgará ou virá a transferir, directa ou
indirectamente, cópias ou qualquer informação relacionada com os Dados ou com os
Dados Existentes ou qualquer outra informação, relatórios ou produtos de trabalho daí
Página 13 de 34

rd

6.1

6.2

6.3

6.4

6.5

6.6

derivados a qualquer Terceira Parte ou de qualquer forma comprometendo o valor
comercial dos Dados, excepto como especificamente estipulado na Cláusula 16
abaixo.

Outras obrigações do Governo

O Governo acorda que, dentro do possivel, e se ou quando requerido pela PGS,
fomecerá à PGS cópias de todos e quaisquer Dados Existentes (incluindo Dados 2D)
na sua posse, poder ou controle relacionados com o Território ou qualquer parte deste.

O Governo garante, representa e compromete-se perante a PGS que o Governo tem o
direito de conceder à PGS os direitos garantidos sob este Acordo e acorda em
proteger, indemnizar e manter a PGS isenta de qualquer dano, e contra qualquer
acusação ou acção legal instituida por qualquer Terceira Parte contra a PGS
emergente ou relationada com a concessão à PGS dos direitos relacionados com os
Serviços Sísmicos, o direito de posse, ou o direito de utilizar dos Dados DRSTP e/ou
dos Dados Existentes ou qualquer outro direito aqui concedido pelo Governo à PGS,
excepto quando a acusação, acção ou processo legal emerge directamente de uma
infração por parte da PGS das suas obrigações sob este Acordo.

O Governo fará todos os esforços para assistir a PGS em obter todas as licenças,
sanção, documentação e autorizações alfandegárias or vistos, conforme requerido por
qualquer autoridade competente, necessárias para efectuar os Serviços Sísmicos ou
para importar, ou exportar, equipamento, material e Dados, da Área Exclusiva ou do
Território de DRSTP.

O Governo por este meio acorda e compromete-se que durante o período de 10 (dez)
anos a partir da Data de Início, não transferirá nenhum dos direitos emergente dos
Dados DRSTP e dos Dados Existentes a Teiceiros.

O Governo procurará que seja uma condição do PSC ou contrato semelhante ou
instrumento celebrado a respeito da exploração e/ou direitos de produção em qualquer
Bloco ou parte deste fazendo parte do Território, que o Operador relevante licencie da
PGS o direito de usar os Dados DRSTP adquiridos ou a serem adquiridos pela PGS a
respeito ao Bloco ou parte deste. O Governo informará a PGS com tempo, sobre o
progresso das Negociações com Terceiros e notificará a PGS por escrito do resultado
final das mesmas e fornecerá à PGS, toda a documentação adequada relacionada com
as negociações, de forma satisfatória à PGS.

Para evitar qualquer dúvida, no caso que o licenciamento do dados adquiridos pela
PGS não ser condição do PSC ou outro acordo semelhante ou instrumento como
estabelecido acima, o Governo por este meio acorda que indemniza a PGS todos os
custos e despesas incorridas pela PGS em adquirir e processar os Dados e qualquer
perda de rendimento relacionado com o mesmo.

O Governo participará à PGS, por escrito, assim que for praticamente possível, as
coordenadas geográficas que delimitam a Zona de Desenvolvimento Conjunto.

Página 14 de 34
71

7.2

9.1

Promoção de Concursos de Licenças

PGS acorda em providenciar assistência conforme lhe for razoavelmente possivel,
para assistir o Governo na promoção e publicidade dos três primeiros Concursos de
Licenciamento a serem efectuados pelo Governo a respeita dos Blocos que incluirá:

(a) a colocação de anúncios em nome do Governo em publicações relevantes;
(b) comparência com, ou em nome do Governo em exposições relevantes;

(c) fazer apresentações a possivel Terceiras Partes Interessadas, interessados, em
coordenação com representantes do Governo.

Dois meses antes do início de qualquer Concurso de Licenças, a PGS e Governo terão
uma reunião para acordar e definir o conteúdo da campanha de promoção e o
respectivo orçamento desta. A PGS, se instruído pelo Governo, pagará todos os
custos ou despesas necessárias em conexão com a campanha de promoção e
publicidade mas terá o direito a deduzir a quantia de tais custos ou despesas
(incluindo os custos internos razoáveis e relacionados com o tempo gasto pelos seus
colaboradores em executar as suas obrigações) do total da quantia pagável pela PGS
ao Governo de acorco com este Acordo

Aconselhamento legislativo:

Se requerido pelo Governo, PGS dará assistência ao Governo na obtenção de
pareceres jurídicos de Terceiros tendo como objectivo o desenvolvimento em nome
do Governo de legislação petrolífera e redigir um PSC exemplar. PGS só é obrigada
de introduzir Terceiros e quaisquer acordos relacionados com o desenvolvimento de
legislação petrolífera e/ou redação de PSC exemplar executados entre o Govemno e
Terceiros , os custos ou remuneração de Terceiros são pagáveis pelo Governo.

Aquisição de formação técnica para serviços sísmicos:

Com o objectivo de assistir o Governo na criação de um grupo de mão-de-obra
especializada necessária para o desenvolvimento da indústria de petróleo e gás local,
a PGS prestará por mês, durante um período a começar na Data de Início até ao
segundo aniversário da Data de Início, qualquer uma das seguintes opções:

(a) Treino de formação profissional como referido na Cláusula 9.2 e 9.3

relacionados com a sondagem sísmica de forma e em datas a serem acordado
trimestralmente entre a PGS e o Governo; ou

Página 15 de 34
9.2

9.3

9.3

9.4

9.5

9.6

(b) pagará ao Governo os fundos até uma quantia máxima de US$10,000.00 (Dez
mil US dólares) mesais, tais pagamentos serão feitos em atraso no último dia
de cada mês.

PGS acorda que durante as fases de aquisição e processamento dos Dados DRSTP, os
serviços de formação profissional, sujeitos às provisões da sub-cláusula 9.3 abaixo,
consistem em o Governo providenciar no máximo dois (2) dos seus funcionários,
devidamente qualificados e com um conhecimento suficiente da língua Inglesa por
razões de segurança, para o navio usado na sondagem. A formação profissional dada
a tais funcionários incluirá técnicas de aquisição e de processamento de dados
sismícos de 3D, e será efectuada a bordo do navio. Os funcionários do Governo
também prestaram assistência à tripulação do navio nos contactos com as
autoridades locais. O Governo só poderá mudar ou substituir os seus funcionários
dum navio quando o navio muda de tripulação. As porvisões precedentes só são
aplicávies em relação aos Dados DRSTP adquiridos na Área Exclusiva.

Antes de iniciarem um programa de formação a bordo do navio(s), por rasões de
segurança, os funcionários seleccionados pelo Governo têm que passar e obter um
“Offshore Safety Certificates (Helicopter Underwater Escape Training, Basic Safety
Contingency Training), valido da PGS.

Poderá ser providenciado aos funcionários do Governo, materiais de formação e
documentação da PGS. Tal material e documentação é propriedade da PGS e os
funcionários do Governo e/ou o Governo não poderão em circumstancia alguma
Divulgar ou Tansferir o material ou documentos a qualquer Terceira Parte.

PGS fornecerá aos funcionários do Governo referidos na Sub-Cláusula 9.2 enquanto a
bordo do navio sísmico, provisões de alimentos e razoável assistência médica.

Se requerido pelo Govemo, a PGS assistirá o Governo em identificar e participar nos
cursos de formação profissional nas instalações da PGS na Grã-Bretanha ou em
universidades ou outras instituições.

PGS providenciará ao Governo, trimestralmente, um orçamentados dos custos dos
serviços de formação profissional que propõe oferecer de acordo com os termos desta
Cláusula 9. Se o Governo decidir aceitar tais serviços de formação profissional os
custos orçamentados deste serão deduzidos do value total da quantia pagável ao
Governo sob a sub-cláusula 9.1 (b) sendo aceite que o Governo poderá, em respeito
de cada mês, eleger receber serviços de formação profissional com um orçamento de
custo inferior a US$10,000.00. Se o custo de prestar os serviços de formação
profissional acordados sob a Cláusula 9, em qualquer mês exceder US$10,000.00, a
PGS terá o direito de deduzir o excesso do valor total da quantia pagável ao Governo
sob esta Parte 2.

PGS tem o direito de deduzir todos e quaisquer custos incorridos em prestar a

formação profissional estipulada nesta Cláusula 9, de quaisquer quantias devidas ou
pagáveis ao Governo sob a Cláusula 10 abaixo.

Página 16 de 34

DS

10 | Divisão de retorno e pagamento:

10.1 Em consideração dos direitos concedidos à PGS sob a Parte 2 deste Acordo, o
Governo terá o direito a receber uma parte do rendimento da Receita de Vendas
Líquido, como se segue:

Parâmetros Parte do Governo Parte da PGS
Dados | Dados 2D Dados 3D Dados 2D | Dados 3D
Até três vezes a Recuperação 15% 5% 85% 95%
do Custo
Entre três a quatro vezes a 50% 50%
Recuperação do Custo
Acima de quatro vezes a 70% 30%

Recuperação do Custo

10.2 Para efeitos desta Cláusula 10, serão aplicadas as seguintes definições:

(a) “Receita de Vendas Líquido” significa as quantidades recebidas pela PGS a
respeito da concessão de direitos de acesso, aluguer ou licenças a Terceira
Parte relacionados com quaisquer Dados DRSTP menos todos os impostos,
encargos e tarifas, se algumas, avaliadas ou impostas por qualquer autoridade
competente em DRSTP; e

(b) “Recuperação do Custo” será considerada como atingida quando o valor
cumulativo de todas as despesas directas e indirectas incorridas pela PGS em
conexão com a aquisição, processamento, interpretação, promoção, aluguer,
renda ou licenciamento de Dados DRSTP, é igual ao valor cumulativo das
Receitas de Vendas Liquido mais o valor cumulativo da Bónus de
Percentagem (sendo este termo definido na Sub-cláusula 10.5 abaixo), e
todos os custos e despesas para efeito deste Acordo, igual a:

(1) US$ 6.000 (Seis mil dólares americanos) por quilómetro quadrado
adquirido no que respeita a Dados 3D. Todos os custos e despesas em
excesso a US$ 6.000 (Seis mil dólares americanos) por quilómetro
quadrado adquirido serão da responsabilidade exclusiva da PGS e
não serão incluidos em determinar se foi atingida a Recuperação do
Custo; e

(ii) US$ 1.000 (Mil dólares americanos) por quilómetro linear adquirido
a respeito dos Dados 2D. Todos os custos e despesas em excesso de
US$ 1.000 (Mil dólares americanos) por quilómetro linear adquirido
serão da responsabilidade exclusiva da PGS e não serão incluidos em
determinar se foi atingida a Recuperação de Custo.

10.3 PGS estará isenta de pagamento de quaisquer impostos, encargos e tarifas, se
algumas, avaliadas ou impostas por qualquer autoridade competente seja legal,
administrativa ou governamental, emergente ou relationada com os Serviços
Sísmicos, excepto a isenção referida na Sub-Cláusula 10.3 que não será aplicável em
respeito aos serviços marítimos fornecidos pelo Governo à PGS em relação à conduta
dos Serviços Sísmicos pela PGS.

Página 17 de 34
10.4

10.5

10.6

10.7

10.8

10.9

Os pagamentos da parte do Governo, calculados de acordo com a Sub-Cláusula 10.1
acima, serão efectuados pela PGS dentro de trinta (30) dias após os pagamentos
recebidos pela PGS da Receita de Vendas Líquido e serão pagáveis na moeda em que
forem recebidos.

Em consideração deste Acordo para prestar os Serviços Sísmicos, o Governo pagará à
PGS 10% (dez por cento) de qualquer bónus de assinatura ou outras somas de
natureza semelhante, recebidas pelo Governo ou qualquer autoridade, entidade ou
representante do Governo durante o período de 10 (dez) anos da Data de Início
relacionadas com a atribuição ou concessão de qualquer PSC (excluindo qualquer
PSC atribuído à PGS ou a qualquer cessionário dos direitos da PGS sob o Acordo de
Opção de Exploração e Produção) em respeito aos Blocos abrangidos pelos Dados
adquiridos pela PGS no Território (a “Bónus de Percentagem”). Para evitar dúvidas,
“royalties”, impostos ou encargos, partilha de produção ou outros benefícios
(excluindo benefícios recebidos pelo Governo a respeito de ou referentes à atribuição
ou concessão de exploração e direitos de produção) recebidos pelo Governo em
conformidade com a provisão de qualquer PSC serão do benefício exclusivo do
Governo.

Para evitar qualquer dúvida, os direitos da PGS de receber o Bónus de Percentagem
estipulado na Sub-Cláusula 10.5 acima cessarão assim que, o valor cumulativo da
Receita de Vendas Líquido mais o valor cumulativo do Bónus de Percentagem seja
igual a três vezes a Recuperação do Custo como definido na Sub-cláusula 10.2 acima.

Qualquer pagamento devido sob a Cláusula 10.5 será pago à PGS dentro de 60
(sessenta) dias da recepção pelo Governo do bónus de assinatura ou outra soma.

PGS terá direito deduzir qualquer quantia pagável pela PGS ao Governo de, acordo
com este Contracto, da quantia pagável ou devida pelo Governo a PGS .

PGS não fez nem faz por este meio qualquer representação ou garantia a respeito da
dimensão do licenciamento potencial ou outra exploração dos Dados DRSTP. O
Governo reconhece que o licenciamento ou outra exploração dos Dados DRSTP é
especulativa e acorda que a opinião ou decisão da PGS a respeito de qualquer assunto
que afecte o licenciamento e outra exploração dos Dados DRSTP será vinculativo
perante o Governo. O Governo acorda que não instituirá acção ou processo algum
nem vai impôr ou imputará qualquer responsabilidade à PGS baseado numa acusação,
meramente ou apenas que mais ou melhores negócios pudiam ser feitos do que
realmente foi obtido ou feito pela PGS ou que melhor preços ou termos puderiam ser
obtidos.

PARTE 3 - MISCELÂNEA:

q

Wi

Declarações gerais e garantias:
A partir da data da assinatura deste Acordo, a PGS declara e garante ao Governo que:
(a) a PGS está devidamente registada e validamente incorporada sob as leis da

Inglaterra;
Página 18 de 34
11.2

11.3

11.4

12.1

O q

(b) todos os requisitos de autoridade empresarial ou autorizações para a
execução, entrega e desempenho deste Acordo pela PGS foram obtidos e
estão em vigor; e

(c) a execução, entrega e desempenho deste Acordo não infringe e não resultará
na violação ou infração de qualquer um dos termos ou provisões sob qualquer
acordo do qual a PGS é uma das partes.

A partir da data de assinatura deste Acordo, o Governo declara e garante à PGS que:

(a) todos as autorizações ou autoridade necessárias para a execução, entrega e
desempenho deste Acordo pelo Governo foram obtidas e estão em vigor; e

(b) a execução, entrega e desempenho deste Acordo pelo Governo não infringe
qualquer lei ou regulamento aplicável nem resultará na violação ou infração
de quelquer um dos termos ou provisões sob qualquer acordo do qual o
Governo é uma das partes.

Cada uma das partes acorda, por este meio, indemnizar, isentar de responsabilidades e
defender a outra parte contra todas as acusações, prejuízos ou danos que a outra parte
possa sofrer ou incorrer devido à violação das declarações e garantias acima desde
que nenhuma das partes tenha direito a instituir uma acção ou processo judicial
contra a outra e que a outra não seja considerada responsável por, qualquer dano ou
prejuízo punitivo, indirecto, incidental ou consequencial ou por qualquer perda de
lucro, receita de vendas, “goodwill”, acordo, oportunidade comercial ou interrupção
comercial seja como for causada.

Na eventualidade de se provar que a garantia ou declaração aqui contida é falsa em
qualquer sentido material, as partes reunir-se-ão imediatamente para determinar o
curso de acção ou acção curativa necessária das considerações contidas neste Acordo.
Todas as resoluções estipuladas nesta Cláusula 11 ou futuramente acordadas serão
acumulativas das outras resoluções autorizadas pela lei aplicável ou por este Acordo.

Transferência:

A PGS pode transferir qualquer direitos e obrigações sob os termos do presente
Acordo (os quais para evitar todas as dúvidas incluirão cada uma das Opções
concedidas à PGS, que serão transferíveis no todo ou individualmente) quer na sua
totalidade ou em parte a uma Filial (“Cessionário”) após dar ao Governo aviso prévio
por escrito desta transferência. Todas estas transferências serão feitas com a entrega
ao Governo de um aviso prévio por escrito devidamente executado pela PGS e o
Cessionário com a declaração do Cessionário que aceita ser legalmente vinculado
pelas obrigações expressas que serão assumidas pelo mesmo de acordo com os
termos desta Cláusula e, se a transferência não for a totalidade deste Acordo, deverá
especificar os direitos e as obrigações a que esta transferência se refere (os “Direitos e
Obrigações Transferidos”).

Página 19 de 34

12.2 O efeito de tal transferência como é referido acima na Sub-Cláusula 12.1 deste
Acordo entre o Governo, PGS e o Cessionário, será como se segue:

(a) entre a PGS e o Governo, cada uma das partes será libertado e exonerado
mutuamente de todas as suas obrigações e responsabilidades respectivas
perante o outro nos termos ou em relação ao presente Acordo (no caso da
transferência parcial dos direitos e obrigações da PGS em conformidade com
os termos do presente Acordo (“Transferência Parcial”) apenas ao âmbito em
que se relacionam com os Direitos e Obrigações Transferidos) em vigor a
partir da data de transferência e a partir dessa data este Acordo será, como
entre estas entidades, considerado terminado e sem efeito, (no caso de uma
Transferência Parcial apenas no âmbito em que se relaciona com os Direitos e
Obrigações Transferidos);

(b) entre o Cessionário e o Governo, com efeito a partir da data de transferência,
este Acordo (no caso de uma Transferência Parcial apenas no âmbito em que
se relaciona com os Direitos e Obrigações Transferidos) continuará em pleno
vigor e válido e todas as referências aqui contidas à PGS serão consideradas
referências ao Cessionário em vez da PGS de modo que:

(1) o Govemo desempenhará as suas obrigações, assumirá
responsabilidades e será legalmente vinculado por este Acordo em
todas os aspectos como se o Cessionário fosse a parte do mesmo (no
caso de uma Transferência parcial apenas no âmbito em que se
relaciona com os Direitos e Obrigações Transferidos) em vez da PGS
e o Cessionário será intitulado aos direitos e benefícios em relação
ao Governo idênticos aos concedidos à PGS nos termos ou em
relação ao presente Acordo (no caso de uma Transferência parcial
apenas até ao ponto em que se relaciona com os Direitos e
Obrigações Transferidos) imediatamente antes dessa data;

(ii) o Cessionário desempenhará as suas obrigações, assumirá 4
responsabilidades e será legalmente vinculado por este Acordo em
todas os aspectos como se o Cessionário fosse a parte do mesmo (no
caso de uma Transferência parcial apenas no âmbito em que se
relaciona com os Direitos e Obrigações Transferidos) em vez da PGS
e o Governo será intitulado aos direitos e benefícios em relação ao
Cessionário idênticos aos que era intitulado em relação à PGS nos
termos ou em relação do presente Acordo (no caso de uma
Transferência Parcial apenas no âmbito em que se relaciona com os
Direitros e Obrigações Transferidos) imediatamente antes dessa data;

(ii) no caso de uma Transferência Parcial as obrigações e as
responsabilidades do Governo e do Cessionário após essa
transferência relacionar-se-ão apenas aos Direitos e Obrigações
Transferidos e este Acordo continuará em vigor e efeito entre o
Govemno e a PGS em todos os aspectos excepto em relação aos
Direitos e Obrigações Transferidos.

12.3 O Governo não terá de conceder autorizações adicionais ou outras autorizações para
se poder effectuar tal transferência como referido na Sub-Cláusula 12.1 acima e após
13

14

14.1

14.2

15

15.1

tal transferência as provisões da Sub-Cláusula 12.2 acima entrarão em vigor quer seja
ou não necessário executar outros documentos entre o Cessionário e o Governo.

Contra-partes:

Este Acordo será redigido em 4 (quatro) contra-partes (cada uma das quais quando
executadas será um original mas todas estas juntas constituirão um e o mesmo
compromisso) das quais 2 (duas) redigidas em Inglês e executadas no dia escrito
acima. Após a execução das versões em Inglês, a PGS logo que lhe for praticamente
possível, obterá uma tradução autenticada por notário em Português que será
executada pelas partes em 2 (dois) originais.

Termo e Terminação:

Este Acordo começará na data escrita acima e, sujeito à Cláusula 2 e às provisões de
terminação prematura indicadas na Sub-Cláusula 14.2, continuará válido durante o
período de 10 anos a contar da Data de Início.

Qualquer uma das partes, por aviso prévio por escrito enviado à outra, pode terminar
este Acordo com efeito imediato se a outra cometer uma infracção material de uma
das provisões deste Acordo cuja infracção (se puder ser remediada) não seja
remediada ou a acção curativa a tomar não for iniciada dentro de sessenta (60) dias
após a recepção do aviso por escrito desta transgressão.

Consequências de Terminação:
Após cessão deste Acordo:

(a) PGS não terá o direito de licenciar, promover e comercializar os Dados
DRSTP;

(b) PGS devolverá todas as cópias dos Dados DRSTP ao Governo (exclindo
Dados relacionados com qualquer Bloco, a respeito do qual a PGS exerceu a
opção sancionada sob a Cláusula 3 do Acordo de Opção de Exploração e
Produção); As partes tem conhecimento que os sistemas informáticos de
computadores da PGS farão periodicamente, copias de seguranca (“back up”)
criando cópias de toda a informação residente nestes sistemas de
computadores. Na medida em que o processo de “back up” informático da
PGS produz uma cópia que inclui os Dados DRSTP, a PGS pode reter tal
cópia durante o período normalmente applicável aos arquivos de “back up”
dos ficheiros/documentos informáticos; no entanto, a PGS não será prohibida
de usar os Dados DRSTP contidos nos “back-up” de ficheiros/ documentos
informáticos.;

(c) Dependente das provisões aqui mencionado e dos direitos e obrigações que
provir as partes antes da cessão deste Acordo , nenhuma das parte terá

obrigaçao alguma em relação à outra sob este Acordo.

Página 21 de 34

15.2

15.3

16

16.1

16.2

16.3

Para evitar dúvidas, após cessão deste Acordo todos os direitos e obrigações
emergentes ou relacionadas com qualquer licença celebrada pela PGS e Terceiros,
concedendo o direito a usar ou ter acesso aos Dados DRSTP antes da cessão manter-
se-ão propriedade da PGS.

Todas as provisões deste Acordo que para terem significado ê necessário que
subsistam a terminação deste Acordo e os direitos e obrigações que são designados
para subsistir a recisão ou terminação deste Acordo, incluindo sem limite a Sub-
Cláusula 10.5 e Cláusulas 11, 12, 15, 16, 19, 20, 21, 22, 25, 28 e 29 manter-se-ão em
vigor e terão efeito vinculativo indefenitivamente.

Confidencialidade:

Nenhum das partes divulgará ou colocará à disposição, quer seja directa ou
indirectamente, de Terceiros a Informação Confidencial obtida da outra em relação
ou em virtude deste Acordo. Para efeito deste Acordo, Informação Confidencial
significa:

(a) Toda a informação, conhecimento ou dados relacionados com o Governo ou
o PGS (como for appropriado), excepto os que sejam do conhecimento
comum dos concorrentes da PGS ou parte do domínio público ou literário na
data deste Acordo ou que posteriormente se tone do domínio público ou
comum excepto por virtude de comum excepto por virtude de Divulgação
em infracção deste Acordo por uma das partes; e

(b) qualquer informação relativa ou derivada dos Dados DRSTP.

O Governo reconhece e ceita que a PGS pode necessitar de Divulgar ao Governo
informação confidencial e proprietária a respeito das especificações do equipamento,
“know-how” e outra informação técnica usadas ou providenciada pela PGS em
conexão com os Serviços Sísmicos. O Governo acorda que não, sem o consentimento
prévio por escrito da PGS, proporciona nem Divulga de forma aglguma em porção
ou na sua totalidade a informação a qualquer pessoa ou entidade excepto a
funcionarios do Governo, autoridades governamentais e seus funcionários cuja
Divulgação é rigorosamente exigida para executar as obrigações sob este Acordo.

Durante o periodo deste Acordo e somente a fim de promover e /ou licenciar os
Dados DRSTP, a PGS tem o direito de Divulgar e/ou Transferir os Dados DRSTP a:

(a) Terceiras Partes Interessadas;
(b) Empregados da PGS e empregados de Filiais da PGS;

(e) Qualquer professional ou consultor contratado pela PGS para avaliar os
Dados DRSTP;

(d) Qualquer banco que financie as operações da PGS ou das Filiais no
Território, incluindo qualquer consultor profissional contratado por esse

banco a fim de avaliar os Dados DRSTP;

Pásina 97 de 34
Té

16.4

16.5

16.6

17

18

(e) Qualquer autoridade a quem seja necessário Divulgar os Dados DRSTP sob a
lei aplicável, ou por ordem, decreto lei, regulamento ou regra
governamental.

Para evitar dúvidas, a PGS fará todos os esforços razoáveis para assegurar que a parte
a quem tal Divulgação ou Transferência for feita adere e respeita as obrigações de
confidencialidade aqui mencionadas e que não usará nem permitirá que outros usem
os Dados DRSTP e qualquer outra informação relacionada com estes, excepto para o
fim para o qual a Divulgação ou Transferência for feita.

O Governo terá o direito de uzar os Dados DRSTP e os Dados Existentes apenas para
uso interno do Governo, incluíndo mas não limitado à interpretação e avaliação do
Território para effectuar qualquer Concurso de Licenciamento. O Governo terá o
direito de Divulgar e fornecer cópias dos Dados DRSTP e dos Dados Existentes aos
seus funcionários ou qualquer outra entidade do Governo para uso intemo ou
governamental. Contudo, o Governo antes de Divulgar tais Dados or informação
obterá dessa pessoa ou entidade uma declaração por escrito de confidencialidade em
termos tão rigorosos como as obrigações de confidencialidade contidas neste Acordo.
O Governo não usará e assegurará que nenhuma entidade governamental do Governo
a quem Dados DRSTP e os Dados Existentes forem divulgados, usa os Dados
DRSTP, os Dados Existentes ou qualquer informação, relatórios ou produtos de
trabalho derivados destes para fins comerciais e que não Divulga nem Transfer os
mesmo a Terceiros sem o consentimento prévio por escrito da PGS.

O Govemo terá o direito, durante o period deste Acordo de Divulgar (mas não
Transferir) partes seleccionadas dos Dados DRSTP e Dados Existentes (de acordo
com o consentimento previo da PGS por escrito) a Terceiras Partes Interessadas a fim
de promover o licenciamento da Área Exclusiva.

O Govemo terá o direito, durante o periodo deste Acordo, de Divulgar os Dados
adquiridos pela PGS na Área B, ao Govemo Nigeriano desde que este esteja
vinculado por dispositivos de confidencialidade semelhantes em todos os aspectos
materiais às obrigações de confidencialidade do Governo estipuladas neste Acordo.

Não-Competição:

Como consideração adicional deste Acordo, o Governo compromete-se e acorda com
a PGS que durante o periodo deste Acordo, o Governo não e assegurará que qualquer
entidade ou autoridade representante do mesmo não:

(a) Transfer os Dados Existentes a Terceiros;

(b) se emprega, directa ou indirectamente, na prestação de serviços semelhantes
aos Serviços Sísmicos a concorrentes, na Área Exclusiva.

Publicidade:

Nenhuns anúncios respeitantes às transacções contempladas por este Acordo ou
qualquer matéria auxiliar a este nem a Divulgação dos termos deste Acordo será

DPárina 92 Aa 24
——l

19

20

Pal

211

21.2

(excepto, no caso da PGS, como for necessario por lei ou qualquer orgão regulador ao
qual a PGS esteja sujeito) serão feitos pelas partes excepto com o consentimento
prévio por escrito da outra parte.

Juros:

Quando um pagamento devido sob este Acordo não for efectuado na data devida a
parte a quem o pagamento é devido terá o direito de debitar juros sobre a importância
pendente vencidos diáriamente à taxa anual de 1% mais LIBOR até a data em que o
pagamento for efectuado quer seja este efectuado antes ou depois de qualquer decisão
Jurídica.

Impostos:

Sujeito às provisões da Sub-Cláusula 10.3, a PGS pagará todos os impostos,
alfandegários e taxas, se aplicável, avaliados ou impostos por qualquer entidate legal
competente nesta materia, administrativa ou outra entidade governamental em virtude
de ou em conexão com as obrigações emergentes deste Acordo.

Indemnização e isenção:

PGS será responsável por, indemnizará e manterá o Governo, os seus funcionários ou
empregados e representantes designados a bordo do navio da PGS, isentos a respeito
de qualquer acção, processo legal, procedimentos, responsabilidades, prejuízos,
danos, custos e despesas contraídas (incluindo todas as despesas legais razoáveis e
custos dai decorrrentes) emergentes ou resultantes de:

(a) Lesão ou ferimento pessoal, incluindo lesão ou ferimento fatal a funcionários
da PGS, representantes, funcionários das Filiais, da PGS ou asalariádos da
PGS;

(b) perda ou dano de propriedade da PGS;
(c) infração de patente

resultante de ou relacionada com a execução deste Acordo, tenha ou não o Governo
e/ou os seus funcionários ou empregados sido negligentes ou tendo contribuído para
tal lesão, perda ou dano. No entanto, o precedente não se aplicará em casos de Culpa
Grave ou Falta Grave Voluntária do Governo, dos seus funcionários ou representantes
que tenham causado ou contribuído para tal lesão, ferimento, prejuízo ou dano.

O Governo será responsável por indemnizar e manter isenta a PGS, os seus
funcionários ou empregados e representantes, sub-contratantes e os funcionários ou
empregados das suas Filiais de e contra qualquer acção ou , procedimentos,
responsabilidades, prejuízos, danos, custos e despesas (incluíndo todas as despesas
legais razoáveis e custos daí decorrentes) emergentes ou resultantes de:

Página 24 de 34

21.3

21.4

22

(a) Lesão ou ferimento pessoal, incluindo lesão ou ferimento fatal aos
funcionários do Governo;

(b) perda ou dano da propriedade do Governo

resultante ou relacionado com a execução deste Acordo, seja ou não causada pela
negligência da PGS, os seus funcionários ou empregados, representantes, sub-
contratantes e empregados das suas Filiais, ou que tenha contribuído para tal lesão,
prejuízo ou dano. No entanto, o precedente não se aplicará em caso de Grande
Negligência ou Falta Grave Voluntária da PGS, dos seus funcionários ou empregados,
representantes, sub-contratantes e os empregados das suas Filiais que tenham causado
ou contribuído para tal lesão, ferimento, prejuízo ou dano.

Quando uma das parte (“a parte indemnizada”) tiver direito a uma indemnização ou
for isenta de toda a responsabilidade pela outra (“a parte imdemnizadora”) nos termos
do presente Acordo as obrigações da parte indemnizadora serão condicionais sobre a
parte indemnizada:

(a) notificar a parte indemnizadora imediatamente por escrito de qualquer
acontecimento que dê origem a estas obrigações e dará à parte indemnizada a
autoridade, informação e assistência, por conta da parte indemnizadora de
acordo com o requerimento razoável da parte indemnizada; e

(b) não comprometer, liquidar ou negociar ou fazer declarações prejudiciais à
defesa ou liquídação de todas as acções apresentadas ou instituidass contra a
parte indemnizada; e

(c) permitir que a parte indemnizadora se encarregue por sua conta da conduta de
qualquer processo judicial referente a este evento ou acção.

Não obstante algo contrário aqui contido, nenhuma parte será em qualger
eventualidade responsável perante a outra por qualquer dano ou prejuízo punitivo,
indirecto, incidental ou consequencial ou pela perda de lucro, receitas de vendas,
“goodwill”, contractos, oportunidade comercial ou interrupção comercial resultante
de ou emergentes deste Acordo ou de qualquer infração do mesmo pela outra parte ou
emergente de qualquer declaração (excepto se feita fraudulentamente) ou qualquer
garantia implícita, condição ou outro termo, ou qualquer outro dever de direito de
jurisprudência, quer seja este causado pela negligência da outra parte, seus
empregados, agentes ou de qualquer outra forma.

Subcontratação:
PGS terá o direito de contratar sub-contratantes para desempenhar qualquer parte dos

Serviços Sísmicos e para desempenhar qualquer das suas obrigrações contanto que a
PGS seja sempre responsável pelos actos e omissões de todos estes sub-contratantes.

Página 25 de 34

ol

23 Força Maior:

23.1 Se a PGS for impedida ou retardada no desempenho de qualquer uma das suas
obrigações nos termos do presente Acordo por razões de força maior, deverá informar
imediatamente por escrito o Governo deste facto detalhando os assuntos que
constituem força maior, juntamente com a evidência que dentro do razoável puder
recolher e apresentar, especificando assim o período durante o qual este impedimento
ou atraso irá continuar. Durante a ocorrência da causa de força maior este Acordo
será suspenso e a PGS será isenta de desempenhar ou do desempenho pontual, como
possa ser o caso, a contar da data desse aviso e durante o periodo de duração da
causa de força maior e posteriormente durante um período de tempo razoável se for
necessário para reiniciar o desenpenho das obrigações que foram afectadas.

23.2 Para efeitos deste Acordo, "força maior" é considerada ser qualquer causa que afecte
o desempenho deste Acordo emergente ou atribuível a actos, acontecimentos,
omissões ou acidentes fora do controle razoável da PGS e sem limitar a generalidade
disso, incluir o seguinte:

(a) greves, “lockouts” ou outras acções industriais;

(b) agitações civis, tâmultos, invasões, guerra, ameaça ou preparações de guerra;

(c) incêndios, explosões, tempestades, inundações, sismos, baixas, epidemias ou

outros desastres naturais;
(d) acções governamentais, submissão a qualquer lei ou ordem, regra,
regulamento ou direcção governamental.
Aviso:
24.1 Os avisos que sejam necessários ou permitidos enviar nos termos do presente Acordo

serão efectuados por escrito e a sua entrega pode ser feita pessoalmente ou por

correio com franquia pré-paga ou transmitidos por fax dirigidos ao destinatário como

se segue:

Se para a PGS: PGS Exploration (UK) Limited
Atenção: The Asset Manager - Africa
PGS Court
Halfway Green
Walton-on-Thames
Surrey KTI2 IRS /
Grã-Bretanha i [

bi

Tel.: +44 (0)1932 260001 é!
Fax: +44 (0)1932 266484 Aa

Se para o Governo: Gabinete do Ministro das Infrastruturas,

Recursos Naturais e Ambiente
Página 26 de 34
e

24.2

24.3

25.2

At: H. E. Luis Alberto C. Prazeres

Governo da República Democrática de São Tomé e
Príncipe

Caixa Postal 302

Cidade de São Tomé

São Tomé

Tel: ++ 239 1223375
Fax: ++239 12 22 824

ou para qualquer outro endereço desigando pela parte para quem o aviso deverá ser
enviado e communicado por escrito à outra parte.

Um aviso será considerado devidamente enviado ou entregue:
(a) se entregue pessoalmente, no momento da entrega;

(b) se enviado por um estafeta internacional reconhecido 7 (sete) dias após o
envelope com o aviso ter sido entregue a cargo desse estafeta;

(c) se enviado por telefax, no momento da transmissão contanto que seja enviada
uma carta de confirmação por um estafeta internacional reconhecido para o
respectivo endereço da parte referido na Sub-Cláusula 24.1 dentro de 24
horas após a sua transmissão.

excepto se a data considerada de serviço não for um dia útil , nesse caso a data de
servico será o próximo dia útil seguinte. Quando usado nesta Cláusula dia útil
significa qualquer dia (excepto Sábado ou Domingo) em que os bancos no território
de residência da outra parte a quem o aviso deverá ser enviado, estão abertos para
operações comerciais.

Para provar a entrega de tal aviso, será suficiente provar que a entrega foi feita à parte
ou que o envelope contendo o aviso foi correctamente endereçado e entregue a cargo
de um estafeta internacional reconhecido ou que o fax foi correctamente endereçado,
transmitido e recebido como for o caso.

Direitos acumulativos e renúncia:

Os direitos aqui concedidos a ambas as partes podem ser exercidos de tempos a
tempos, singularmente ou em conjunto e excepto se o contrário for expressamente
provido estes não são exclusivos dos direitos ou acções establecidos por lei.

A falha ou demora de uma das partes em insistir no desempenho rigoroso pela outra
parte de qualquer termo, provisão ou condição deste Acordo ou no exercício de
qualquer direito ou acção nos termos do presente Acordo não será interpretada como
uma isenção ou renúncia no futuro da mesma ou de qualquer outro termo, provisão ou
condição aqui contido.

Página 27 de 34

26

21

271

272

28

28.1

28.2

28.3

Iegalidade e “severability”:

Se qualquer provisão ou termo deste Acordo se tornar ou for declarado ilegal,
inválido ou não executório, seja qual for a razão, tal termo ou provisão será divisível
do presente Acordo e será considerado como omitido deste Acordo contanto se a
divisão ou rasura deste afectar substancialmente ou alterar a base comercial deste
Acordo as partes negociarão de boa fé para alterar e modificar as provisões e termos
do presente Acordo como for necessário ou desejável nas circunstâncias.

Acordo total, emendas:

Este Acordo constitui o acordo completo entre as partes referente ao assunto deste
Acordo e substitui todos os entendimentos, Acordos ou representações prévios ou
contemporâneos escritos ou orais (incluindo os que foram feitos negligentemente mas
excluindo os feito fraudulentamente) excepto os aqui contidos. Não existem
entendimentos ou acordos algums referentes a este Acordo que não estejam aqui
exprimidos na sua totalidade.

Nenhuma modificação, alteração or adição a este Acordo será válida e vinculativa
sobre as partes, excepto se executada por escrito e assinada pelas partes.

Leis applicável, disputas:

Este Acordo será regulado e redigido de acordo com as leis da Inglaterra e as partes
aqui acordam por este meio, submeter-se à jurisdição não-exclusiva dos tribunais
Ingleses para efeitos de qualquer resolução interlocutória ou juridica.

Sem prejudicar os direitos das partes recorrerem à arbitragem as partes declaram que
é sua intenção que todas as disputas e diferenças que possam resultar e respeitantes a
este Acordo sejam resolvidas na medida em que for possível por meio de
negociações e conciliação entre as partes.

No caso de não ser possível chegar a um acordo amigável, todas as disputas,
controvérsias ou reclamações resultantes ou relacionadas com este Acordo serão
conclusivamente resolvidas por arbitragem em Londres nos termos dos Regulamentos
de Conciliação e Arbitragem da Câmara de Comércio Internacional por três
mediadores, tendo cada parte o direito de nomear um mediador. No caso de não ser
conseguido um acordo entre as partes dentro de 20 (vinte) dias do pedido apresentado
por uma das partes, o terceiro mediador, que desempenhará a função de Presidente do
Tribunal de Arbitragem, será nomeado em conformidade com as leis mencionadas.
Os processos de arbitragem serão conduzidos em Inglês e em Português. A decisão
do Tribunal de Arbitragem pode incluir custos e despesas legais e pode dar entrada
em qualquer tribunal de jurisdição competente. Todas as recompensas monetárias
serão feitas em dólares Americanos. A decisão dos mediadores será final e
vinculativa sobre todas as partes e pode ser executada por qualquer Tribunal de
jurisdição competente.

Página 28 de 34

28.4

29

30

3

Cn

Cada uma das partes tem direito a recorrer a processo judicial, não obstante as
provisões desta Cláusula 28, se for necessária a resolução interluolcutória para evitar
danos sérios e/ou irreparável à outra parte ou a Terceiros.

Renúncia de imunidade soberania:

Na media em que o Governo ou algum do seu património tenha adquirido ou possam
posteriormente adquirir direito de imunidade de compensação, processo legal, pré-
acção provisória ou ordem interlocutória ou resolução de qualquer natureza ou
execução ou cumprimento por meio de julgamento ou de outra decisão final com o
fundamento de soberania ou se tiver direito de alegar soberania ou qualquer outra
forma de imunidade o Governo aqui renuncia irrevogavelmente e acorda em
renunciar cada e todos estes direitos ou privilégios de imunidade.

Relação entre as partes:

A relação entre as partes em relação a este Acordo será limitada aos assuntos aqui
contidos e excepto se for acordado de outro forma entre as partes nada aqui contido
será considerado ou interpretado como constituíndo uma ralção de sociedade,
associação ou qualquer outra relação em que uma ou ambas as partes possam ser
responsáveis de forma alguma pelas dívidas ou responsabilidades da outra parte nem
nada aqui contido será considerado ou interpretado como constituindo uma das partes
agente geral da outra parte.

Terceiras Partes:
Este Acordo não será interpretado como conferir qualquer benefício a
Terceiros ou a qualquer outra pessoa or entidade que não seja a parte deste

Acordo nem concede direitos a tal entidade para fazer cumprir as provisões
deste Acordo.

Página 29 de 34
COMO TESTEMUNHO as partes executaram este Acordo no dia, mês e ano, acima

indicado.
Por e em nome de: | PGS Exploration (UK) | O Governo da República
Limited Democrática de São Tomé e
L Príncipe
Nome: Dra. Silvana Tordo H.E. Louis Alberto C. Prazeres
Título: Asset Manager - Africa | Ministro d: s fnfrastruturas,
E Recursoá Nathráis e Ambiente
. : ER É Es
Assinatura: b Udo
q
Data de Assinatura: | 12 Fevereiro 2001 12 Fevereiro 2001
TESTEMUNHADO POR:
CRNDIDA PinTO
Nome: LEGO. ASSISTANT
Assinatura: TRA 1204

Página 30 de 34

Anexo 1

para
ACORDO DE SERVIÇOS SÍSMICOS NO. E-AF-R$S0101
Entre

O Governo da República Democrática de São Tomé e Príncipe

e

PGS Exploration (UK) Limited

Odie Í

Legenda:
Área Conjunta de Exploração
Território de S. Tomé
Área A

As coordenadas do Território são definidas pela lei nº 1/98 publicada na Gazeta Offciale NO.
3 do Governo da República Democrática de São Tomé e Príncipe e entrou em vigor a 31 de
Março de 1998.

A fronteira do sul da Área A é definida conforme o contrato elaborado entre a PGS

Exploration (Nigeria) Limited e o Governo da República Federal da Nigéria a 7 de Janeiro de
1999.

Página 31 de 34
COORDENADAS DO TERRITÓRIO:

e

Lat (N) Long (E)

1 -1.479917) 7.271361
2 -1.097306) 6.677306
3 -0.787722 6.191861
4 -0.485944 5.732306]
5 -0.092722 5.101444
6 0.695917 3.617556
7 0.910278 3.203306)
8 1.193194 3.272889

9 1.412222 3.345778
10 1.612639 3.427194
“ 1.939750 3.585833)
12 2.098972 4.585833)
13 2.269056, 5.096417
14 2.419889 5.534028
15 2.556861 5.857278)
16 2.825944 6.404361
17 2.944861 6.718667)
18 3.025333 7.024083
19 3.042639 7127472
20 2.876194 7.376639
21 2.647417 7.705778
22 2.526472 7.889000,
23 2.383028, 8.115778)
24 2.301917 8.239972
25 2.191917) 8.395694]
26 2.072278 8.545833
27 1.817083 8.507167
28 1.702500 8.482667,
29 1.461917 8.420000
30 1.194528 8.359861
31 0.930028 8.281972
32 0.571944 8.198417)
33 0.395417 8.154278)
34 0.217361 7.994833)
35 -0.001389 7841111
36 -0.291111 7.689194
37 -0.429306) 7.628583]
38 -0.881083 7473778,

Página 32 de 34

Anexo 1
COORDENADAS DA ÁREA A:
Lat (N) Long (E)

A 3.039444 7.125278]
Z2 2.86955) 7.37741
YY 2.33415 7.37846
XX 2.33419 5.31343

R 2.380278 5.449167

Ss 2.439167 5.605556

T 2.502222| 5.756111

U 2.560278] 5.882778)

V 2.610556 5.983333
W 2.755000 6.265833

x 2.838333 6.444722

Y 2.858056 6.490833

Z 2.873056 6.529444
AÍ 2.912778 6.635278
Bt 3.006667), 6.949444
ci 3.021944 7.018611
Di 3.024167 7.029444
Ei 3.028889 7.051944

Página 33 de 34

Anexo 1
Anexo 1

COORDENADAS DA ZONA CONJUNTA DE DESENVOLVIMENTO:

Lat (N) Long (E)

A 3.039444] 7125278
B 2.833333 7431111
c 2.710556 7.606944]
D 2.349722 6.879167
E 1.670000 5.965000)
F 1.154722 4.860556]
G 1.220833 4.690833
H 1.358056 4.403889)
l 1.527500) 4.115278
J 1.713889 3.839722|
K 1.921267 3.575833)
L 1.981389 3.894444
M 2.049722 4.253056,
N 2.086111 4.415556
(o) 2.178889 4.799444
P 2.264722, 5.100833]
Q 2.325000 5.286389
R 2.380278 5.449167]
s 2439167 5.605556
T 2.502222| 5.756111
U 2.560278 5.882778
V 2.610556 5.983333
W 2.755000 6.265833)
x 2.838333 6.444722
Y 2.858056 6.490833
Z 2.873056] 6.529444
Ai 2.912778 6.635278
B1 3.006667, 6.949444,]
ci 3.021944 7.018611
D1 3.024167, 7.029444]
E1 3.028889 7.051944

Fim do Anexo 1 ==

Página 34 de 34

SD —
